Citation Nr: 0107954	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1992 to July 
1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1998 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in May 
1999, a statement of the case was issued in November 1999, 
and a substantive appeal was received in February 2000 and 
accepted as timely pursuant to an extension of the filing 
period granted by the RO.  

The Board notes that an April 1998 rating decision denied the 
veteran entitlement to service connection for a left testicle 
condition.  The veteran perfected an appeal as to this issue.  
However, he indicated in a July 2000 statement that he wished 
to withdraw the issue of service connection for a left 
testicle condition from his appeal.  See 38 C.F.R. § 20.204 
(2000).  Likewise, while a notice of disagreement from the 
veteran's representative was received to initiate an appeal 
from an April 2000 rating decision which denied entitlement 
to service connection for fibromyalgia, the appeal was 
withdrawn in an August 2000 communication from the 
representative.  See 38 C.F.R. § 20.204(c).  In 
correspondence received in October 2000 the veteran indicated 
that he wished to withdraw his request for a RO hearing.


FINDINGS OF FACT

1.  By rating decision in October 1997, claims of entitlement 
to service connection for back disability and for left and 
right knee disability were denied; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Evidence received since the October 1997 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims of 
entitlement to service connection for left and right knee 
disability.

3.  Evidence received since the October 1997 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for back disability.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision which denied entitlement 
to service connection for back disability and for left and 
right knee disability is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  Evidence received since the October 1997 rating decision 
pertinent to the issues of entitlement to service connection 
for left and right knee disability is not new and material, 
and the veteran's claims for those benefits have not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Evidence received since the October 1997 rating decision 
pertinent to the issue of entitlement to service connection 
for back disability is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The underlying issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In October 1997 the RO denied the veteran's claims of 
entitlement to service connection for back disability and for 
left and right knee disability.  The October 1997 denial of 
the veteran's claims became final, as outlined in 38 U.S.C.A. 
§ 7105 (West 1991), when the veteran did not initiate an 
appeal by filing a notice of disagreement from that decision 
within one year of being notified of the decision.  As such, 
the claims may only be reopened if new and material evidence 
is presented or secured.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The October 1997 rating decision denied the veteran's claims 
on the basis that there was no competent evidence showing 
that any current back and knee disorders were related to his 
military service.  Service medical records associated with 
the claims file in October 1997 revealed that the veteran 
received treatment for back pain in March 1994; the veteran 
was assessed with mechanical low back pain.  However, 
subsequent service medical records did not reference any back 
complaints or findings.  The service medical records are 
entirely negative for any complaints or findings related to 
disability of the knees.  A May 1997 VA examinations resulted 
in diagnoses of lumbosacral strain and chondromalacia of the 
knees.  However, there was no medical evidence of record at 
the time of the October 1997 rating decision which suggested 
that the lumbosacral strain and/or chondromalacia of the 
knees were in any manner related to service or to any injury 
during service.  

I.  Low Back Disability.

With regard to the low back disability claim, the Board finds 
that one item of evidence received since the October 1997 
rating decision is so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  
Specifically, a report of an October 1999 VA examination 
which was conducted in connection with a claim of service 
connection for fibromyalgia did report "mild tenderness over 
the rhomboids" on physical examination.  In the medical 
history section of the report, the examiner also noted the 
inservice weightlifting low back injury.  At the conclusion 
of the report, the examiner commented that the veteran's 
"back pain was clearly related to weight lifting at the time 
of onset."  No further discussion of the low back was 
provided.  While in the context of the overall examination 
report the comment could be interpreted as meaning that the 
examiner felt the complaints of pain in service were related 
to the weightlifting incident, it could also mean that the 
examiner believed that the tenderness over the rhomboids 
noted at the October 1999 examination was related to the 
inservice incident.  While the comment is not clear, the 
possibility that the examiner may have been suggesting a 
relationship between current back symptomatology and service 
must be considered to be of such significance as to warrant a 
review of the merits of the back disability claim.  

II.  Knee Disabilities.

However, no new and material evidence has been received since 
the October 1997 rating decision to reopen the claims based 
on disabilities of the knees.  While the veteran has 
reiterated his belief that his knee disorders are related to 
service, his contention in this regard was considered by the 
RO in October 1997.  Evidence received since October 1997 
includes certain VA outpatient reports documenting complaints 
of pain in various joints and a November 1998 x-ray report 
showing some changes in the knees.  Further an October 1999 
VA examination report referred to a diagnosis of 
retropatellar syndrome.  However, while these items of 
evidence are new to the record, they add nothing to the 
record that was not known in October 1997.  The RO had before 
it in October 1997 medical evidence of bilateral knee 
disability.  What was missing then and remains missing at 
this time is competent evidence suggesting that the bilateral 
knee disability was incurred or aggravated during the 
veteran's military service.  In sum, the Board finds that new 
and material evidence has not been received to reopen the 
claims of entitlement to service connection for right and 
left knee disabilities. 

With regard to the veteran's attempt to reopen his the 
bilateral knee disability claims, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation sets forth certain notice and 
assistance provisions.  However, the veteran is attempting to 
reopen his knee disability claims which were already denied 
in a prior final decision which involved a de novo review and 
merits analysis of the evidence.  Although decided under 
applicable law in effect prior to enactment of the Veterans 
Claims Assistance Act of 2000, the United States Court of 
Appeals for Veterans Claims has held that assistance to the 
veteran provisions of applicable law do not apply if the 
veteran has not presented new and material evidence to reopen 
a claim which was denied in a prior final decision.  Anderson 
v. Brown, 9 Vet. App. 542, 546 (1996).  The Board believes 
the Court's analysis to be applicable under the new 
legislation as well.  The Board therefore concludes that 
there is no requirement under the Veterans Claims Assistance 
Act of 2000 to provide assistance to the veteran with regard 
to his knee claims since new and material evidence has not 
been submitted. 

With regard to the notice provisions under the Veterans 
Claims Assistance Act of 2000, the Board notes that the 
rating decision, statement of the case and supplemental 
statement of the case have all set forth pertinent laws and 
regulations regarding finality and the types of evidence 
which would be considered new and material to reopen his 
claims.  To the extent that the notice provisions of the new 
legislation may apply to an attempt to reopen a prior final 
decision, the Board finds that there has been substantial 
compliance with such provisions. 



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for back 
disability.  To this extent, the appeal is granted subject to 
the directions set forth in the remand section of this 
decision. 

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
right and left knee disabilities.  To this extent, the appeal 
is denied. 


REMAND

In view of the Board's finding that new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for back disability, 
further review at the RO level is necessary to avoid any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

Moreover, as the claim has been reopened, the new assistance 
to the veteran provisions of the Veterans Claims Assistance 
Act of 2000 must also be complied with before the Board may 
undertake appellate review. 

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.

2.  The RO should also review the claims 
file and undertake appropriate action to 
comply with all notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the claimed 
back disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special studies and tests 
should be accomplished.  All clinical and 
special test findings should be reported 
and the examiner should clearly list any 
back disorder(s) capable of medical 
diagnosis.  As to any current back 
disorder(s) diagnosed, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
disorder(s) is/are related to the 
inservice weightlifting injury.  A 
detailed rational for all opinions 
expressed would be helpful and is hereby 
requested.  

4.  After completion of the above, the RO 
should review the expanded record de novo 
and undertake a full merits analysis of 
whether entitlement to service connection 
for back disability is warranted under 
applicable laws and regulations.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 



